DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 and 6-8 are allowed.  The claims are drawn to a rubber composition for tire tread comprising: raw rubber, a reinforcing filler, a hydrocarbon-based resin and a hydrogenated styrene-butadiene rubber.  The raw rubber is solution polymerized and is denaturalized into a rubber chain by using silicate.  The hydrogenated styrene butadiene rubber has limitations regarding the number of double bonds in the main chain and the vinyl content as well as stipulating that the weight average molecular weight is within a range of greater than 200,000 and less than or equal to 400,000.
Peters et al (US 2016/0222197) teaches a rubber composition (Abstract) for a tire tread ([0088]), the rubber composition comprising:
60 to 100 phr of a butadiene rubber (raw rubber) (Abstract)
10 to 300 phr of a reinforcing filler ([0052])
51 to 300 phr of a hydrocarbon-based resin ([0031])
0 to 40 phr of a further rubber ([0047]) such as a hydrogenated styrene/butadiene rubber ([0048]).
However, it fails to teach that the raw rubber is an SBR rubber which is denaturalized into a rubber chain by using silicate and it also fails to teach the characteristics of the hydrogenated styrene/butadiene rubber.
Nakagawa et al (US 2006/0167160) teaches a rubber composition (Abstract) for tire treads ([0007]) which incorporates:
 	100 parts by mass of a raw rubber which is a styrene-butadiene rubber (Abstract)
	10 to 250 parts by mass of a reinforcing filler ([0084])
	10 to 150 parts by mass ([0073]) of a hydrocarbon resin ([0052])
	10 to 200 parts by mass of a hydrogenated styrene butadiene rubber (Abstract).
However, it fails to teach that the raw rubber is solution polymerized SBR which is denaturalized into a rubber chain by using a silicate.  It also teaches that the hydrogenated styrene-butadiene rubber has a molecular weight of 5,000 to 200,000 which is outside the claimed molecular weight range for the hydrogenated styrene butadiene rubber.
Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention. 
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764